                                   FILING DATE                                                   JUDGE /   COUNTY   JU~Y        OOC!<ET
                       DOCKET                                      0       R     $ DEMAND
    DIST.                                      J     N/S  0                                           DEM.                    YR. NUMBfq
            OFF.    CaseNUMBER
                   YR.     1:83-cv-02737-EHN
                                  MO DAY YEAR    Document  1      Filed2304/21/21 Page
                                                                 PTF DEF               1 of
                                                                                     MAG. NO.4 PageID #: 1
207
                                                                                Nearest $1,000                                      2737



       IUSA                                                   I Other !SUFFOLK
        UNITED STATES OF AMERICA                                             SUFFOLK COUNTY, a municipal
                                                                             corporation organized pur-
                                                                             suant to the laws of the
                                                                             State of New YOrk; Suffolk
                                                                             COUNTY POLICE DEPARTMENT;
                                                                             DONALD J. DILWORTH, Commis-
                                                                             sioner, Suffolk County Police
                                                                             Department; SUFFOLI COUNTY
                                                                             CIVIL SERVICE COMMISSION;
                                                                             SUFFOLK COUNTY PATROLMAN'S
                                                                             BENEVOLENT ASSSOCIATION, INC.;
                                                                            .and SUFFOLK COUNTY SUPERIOR
                                                                           . OFFICERS ASSOCIATION, INC.,    \



                                                             CA USE
                                     (CH E THE U. S. C!Vll STATUTE UI\JD ER WHlCH TH E CASE
                                      IS F I LED AND WR ff E A BR IEF ST ATEM ENT OF CA USE)
        42 u.s.c. sec. 2000e, et seq.   SEEKS: PRELIMINARY ENJOINMENT AND PERMANENT
        ENJOINMENT OF DISCRIMINATORY EMPLOYMENT PRACTICES AND ACTIONS, PLUS COSTS AND
        DISBURSEMENTS OF ACTION.
                                                          ATTORNEYS
        JOHN M. GADZICHOWSKI, ALISA                                            DAVID J. GILMARTIN
        SENIOR TRIAL ATTORNEY                                                  COUNTY ATTORNEY FOR SUFFOLK COUNTY
        U.S. DEPARTMENT OF JUSTICE.                                            Department of Law
        CIVIL RIGHTS DIVISION                                                  H. Lee Dennison Building-8th Fl.
        FEDERAL ENFORCEMENT SECTION, RM 5517                                   Veterans Memorial Highway
        WASHINGTON, D. C. 20530                                                Hauppauge, N. Y. 11788
        202-633-2188
                                                                               JAMES M, CATTERSON, JR.
                                                                               314 MAIN STREET


,                                                                              PORT JEFFERSON, NEW YORK. 11777
                                                                               516/473-1122

                                                                           ATTORNEY SUFFOLK COUNTY SUPERIOR
                                                                           OFFICERS ASSOCIATION:
                                                                           ROBERT E. RUDNER
                                                                           The Shore Building
                                                                           629 Route 112,
                                                                           Patchogue, New York 11772
                                                                           (516) 654-8988
                                                                               FOR DEFT: SUFFOLK COUNTY PATROLMEN'S
                                                                               BENEVOLENT ASSOC., INC.
                                                                               DeMART I N, KRANZ, DAVIS & HERSH
                                                                               601 Veteran's Memorial Highway
                                                                               Hauppauge, New York 11788
                                                                               Attn: Charles P. DeMartin
□ CHE CK                                           FILING FEES PAID                                             ST ATISTI CAL CARDS
      HE RE
                   ll====
                        D=AT
                           = E====+======R=E=CE=IP=T= N=U=M=B=ER====i====C.=D-=N=U=Nl=
                                                                                    B=ER= = = I CA RD                       D A TE MA I LED
IF CASE WA S
F!l EDIN           11------ - - r -- - - - - - - - - - - - - t - - - - - - - ---l JS-5 _ __ _ __ _ _
FORMA              1 1 - - - - - - - - r - - - - - - - - - - - - - - + - - - - - - - - ~ JS-6 _ _ _ _ _ _ __
PAUPE R IS
UN ITED STATES DISTRICT COURT DOCl{ET                                                                                      DC-11' lRev.9,1 1)
                                                      SUFFOLK COUNT Y' & ET AL
                Case 1:83-cv-02737-EHN Document 1 Filed 04/21/21 Page 2 of 4 PageID #: 2
           N_R.                                        OCEEDINGS
   DATE


                                                                                           NP ( l )
                  Defendants ANSWER, FILED.                                                 Kaj(2)
                  Defendant Sutfolk County Superioe Officers Assocation~s ANSWER, filed .
                                                                                 gp (3)
  8/19/8          .Summons -returned and filed, Executed.                                   Kaj ( 4)
 8-30-83           Suffolk defts' first request for production of documents, filed.         gv (5)
 8-30-83           puffolk Defts' first set of intergs to pltff, filed.                     gv (6)
9/8/83            ANSWER filed · by atty _f.or deft. Suffolk County Patrolmen,, s
                   Benevolent Assoc. " . Inc.·                                              fc ( 7)
 1984
 1-26-      8 ·y Alt~i, ~., <ltd 1-26-84) Fld Stip & Order that the exam for the position of
                 polic~ <;>fficer that had been scheduled for 10-29-83 is rescheduled for 4-28-84 .•
                 The ~trance_level exaID: to be administered on 4-28-84 shall be prepared by the
 1986
                 Educational Testing Seryice of Princeton, N.J., etc..                             hb
 3/31      q· ·    Not~fic~tion of ca~e reassignment by random selection to J.Nickerson
                    filed.            j/n           c/m                     vl

  6/19     10      Letter from pltff.'s counsel to EHN dtd. 6/12/86 - confirming that
                   the pre-trial conf. is rescheduled for 6/27/86 at 10:30am, filed.
                      (ent'd 6/19/86)        vv
  8/1~     11  Joint Motion for Entry of Consent Decree filed with unsigned Consent Decree.
                (Ent'd 8/.15/86) GB
   9/12    12    Letter - dated 9/8/86 from John M. Gadzichowski,' pltff.'s atty. to J. Nickerson
                  confirming that hea:lvised parties of oral argument on the joint motion for
                entry of the consent decree which hearing ~ill be 9/12/86 at 10:30 a.m. Filed.
                (Ent'd 9/12/86) GB         . d
               ~                         /Ju gment
 * 8/15    13    By EHN, Consent Decree dated 9/12/86. Filed. For more details see Consent Decree.
                 (Ent'd 9/22/86) GB
   9/11     14   By J. Nickerson, Stip/Order dated 9/12/86 that the term "retroactive seniority"
                 as used in Paragraph 15b of the proposed Decree shall be construed to refer to
                 the award of seniority for all purposes; and iri no event, shall the retroactive
                 seniority date awarded to any victim predate 7/15/86. For more details see stip.
                 Filed (Ent'd 9/22/86) GB
  9/12          Before J. Nickerson, case called. Counsel for all sides present. Motion argued
                 for entry of consent Judgment. Motion granted. GB

 10/22      15 Ltr to Clerk from Martin Bradley Ashare dtd 10/22/87 enclosing for
               filing a copy of a proposed modification of the Consent Decree
               entered into this matter on 9/12/86. As yet not all of the parties
               have agreed to the modification. This matter is scheduled for a
               status conference before EHN on 11/12/87 at 11:00 a.m., filed.
               (ent'd 10/22/87)                  sh
11/12          Before Nickerson, J., Case called. Counsel for all parties present.
               Conference held.                  sh
11/13      16 Resolution No. 1223 - Approving a proposed consent order between the
               United States of America and the County of Suffolk, filed.
                (ent' d 11/13/87)                 sh
 11/13     17 By Nickerson, J., Consent Order dtd 11/12/87, filed.    (ent'd 11/13/87)
                                                 sh
11/13      18 Certified copy of Steonographer's Transcript of Motion before EHN on
               11/12/87 at 11:00 a.m., filed.     (ent'd 11/16/87)         sh
DC lllA
(Rev. 1/ 75)
                        Case 1:83-cv-02737-EHN
                                            C I V I LDocument  1 IFiled
                                                      DOCKET CONT       04/21/21
                                                                  NUAT ION SHEET Page 3 of 4 PageID #: 3

   PL A INTI F F                                    DEFENDANT
                                                                                              DOCKET NO .   8 3 - 273 7
     UNITED STATES OF AMER I CA                      SUFFOLK COUNTY , ET AL                   P AG E _ O F _ _ P AG ES



      D ATE        NR .                                         PROCEED I NGS


   1988
   3/17            19      By Nickerson, J., Order to Show Cause dtd 3 / 14 / 88 tha t on the
                           25 th day of March, 1 988 at 9:30 a.m. Suffolk County a n d th e United
                           States o f AMerica show causw why an order shou l d not be mad e
                           grant i ng the wit h in motion to intervene in t h e proceeding a ~d
                           granting other and further relief as to the Court may seem Just
                           and proper, filed.             (en t 'd 3 / 18 / 88)    sh
  3/23             20      Su pplemental Affidavit of Morton Stark, filed.       (entd.3/24)    mw
  3/29             21     Plaintiff's Memorandum in Opposition to the Motion of DANIEL P.
                          AUCIELLO to intervene as a plaintiff, filed.   (ent'd 3 / 29/88) sh
                                   ~

1t * 3 /22         22     Eugene R. Kelley's Affirmation in Support of Defendants' Motion to
                          deny, filed.            (ent'd 3/29/88)       sh
   4/8             23     Memorandum of Proposed Petitioner Intervenor Daniel P. Auciello,
                          f iled.                       (ent'd 4/13/88) 1               sh
   4/ 9            24     !Lester B. Lipkind's Reply Affirmation, -' filed •. ' · (ent' ,r d 4/13/88)          sh
   4/13            25     Reply Memorandum of Plaintiff United States, filed.                  (ent'd 4/1 3 /88)
                                                                            sh
   4 /1 3          26     Memorandum of Proposed Petitioner-Intervenor Daniel P. Auciello, fil Ed
                                                           (ent'd 4/13/88)            sh
    4/14           27      By Nickerson, J., Consent Order dtd 4/12/88 t hat upon t h e Joint
                           Motion of the United States and SUffolk Cou n ty, made pursuant to
                           p aragraphs 6 of the 09/12/86 consent Decree, this Court hereby
                           APPROVES of the county's administration of the LECR on 4/16/88 to
                           candidates for appointment to the position of polce officer i n the
                           SCPD, as well as the subsequent use by the County of the result s
                           obtained from that administration of the LECR in the selection of
                           such candidates for appointment, provided that such use i s c onsi s ten
                           with the recommendations of RBH and with the provisions o f the
                           UN IFORM GUIDELINES, filed.              (ent'd 4 / 14/88)               sh
 *4 / 12           28      Before Nickerson, J., Case called. Counsel for all sides p rese n t.
                           Motion argued. Mot i on granted.                                 sh
 5/27              29        By Nickerson, J., Consent Order dtd 5/27/88, filed.                  ( CONSENT ORDER
                             SIGNED BY DEFENDANTS" SUFFO LK COUNTY, SEE ORDER FOR DE TA I LS )
                                           (ent'd 5 / 31 / 88)             sh
~*4 / 6            30      Me mo ranudm in Sup port of t h e Joint Motion of Pl ain t i f f Un i te d St ates
                           and t h e Suffolk County Defendants, file d .         (ent' d 6 /8/88 )
                           RE CEIVED BY DOCKET CLERK ON 6/ 7/88.                       SH
"" *4 /6           31      Jo i n t Mot ion fo r En try o f Con se nt Order, fil ed .     (e nt ' d 6 /8/8 8 )
                           RECEI VED BY DOCKET CLERK ON 6 /7/ 88.                      SH
   6/20            32      By Nickerson , J., Memo r a nd um a nd Ord e r dt d 6 / 17 /8 8 t h t D · 1
                           A · 11 ,      t ·  t  .                                             a    ani e p .
                            ucie o s mo i on o in te rve n e i s d e ni ed, f il e d .    (e n t 'd 6/20/ 88 )
                                                            sh               C/M
   7 / 21                  Before Platt, CH . , J ., Cas e calle d f or an Or der t o Show cause why
                           the 5/27/8 8 Orde r of Judge Nicke rso n shou l d not be ame nd d
                           Counsel for all pa r ties pre s en~ . Motion a r gued.    Cas e a : j~urned to
                           8 / 1/88 at 9:00 a . m. before J u d ~ c kers o n .         sh
DC lllA
(Rev. 1/ 75)           Case 1:83-cv-02737-EHN    Document 1 Filed 04/21/21 Page 4 of 4 PageID #: 4
                                           CIVIL DOCKET CONTINUATION SHEET
                                                 DEFENDANT
   PLAINTIFF
                                                                                         DOCKET NO .   83 - 2 7 3 7
  UNITED STATES OF AMERICA                         SUFFOLK COUNTY, ET AL                PAGE_OF _ _ PAGES



                NR .                                         PROCEEDINGS
      DATE


  1988
  8/1                   Before Nickerson, J., Case called. Conference held.       Stipulations
                        signed.                         sh
  8/4          33       By Nickerson, J., Order dtd 8/1/88 in regard to the award of
                        retroactive seniority credit for all purposes except pension, filed.
                                   (ent'd 8/4/88)                   sh   (SEE ORDER FOR FURTHER
                        DETAILS)
   8/4         34       By Nickerson, J., Stip/Order dtd 8/1/88 that Suffolk County shall       (
                        promote Justo Rivera to the position of Police Officer in the SCPD
                        within the next two classes of Police Officer recruits appointed by
                         the County following the approval and entry by the Court of this
                         Stipulation and upon Mr. Rivera's sucessful completion o fthe Count ~ 's
                         probationary period, Suffolk County shall retain Mr. Rivera as a
                         Police officer in the SCPD and award him a retroactive seniority da1e
                         in that position of 7/15/86, for all purposes except pension, filed
                                     (ent'd 8/4/88)                  sh
   8/4         35        Ronald J. Davis's Affirmation in response to the application of co-
                         defendant Suffolk county for an order amending the 5/27/88 Order of
                         this Court, filed.          (ent'd 8/4/88)            sh
    9/7        36        Letter to Judge Nickerson from Dennis E. Milton dtd 8/30/88
                         regarding developments since the entry of the Consent Order dtd
                         8/1/88, filed.           (ent'd 9/7/88)           hs
    9/7        37        By Nickesron, J., Stip/Order dtd 9/1/88 that Suffolk County shall
                         promote James Rodriquez to the position of Police Officer in the
                         SCPD within the next two classes of Police officer recruits
                         appointed by the County following the approval and entry by the
                         Court of this Stipulation: upon Mr. Rodriguez's successful completi c n
                         of the County's probationary period, Suffolk county shall retain
                         Mr. Rodriguez as a Police Officer in the SCPD, filed.
                                          (ent'd 9/7/88)              sh
    1989
    2-14       38          COPY of letter to Dennis Milton from Martin Hacala dated 2-14-89. (
                         Re: Providing additional information, pursuant to Paragraph 33 of t l e
                         Consent Decree.        (ent.2-23-89)          LCJ
      3 / 29    39         Copy of letter to John M. Gadzichowski,Esq. from Dennis Milton
                          dated 3/14/89. Re: Copies of documents as requested per conversat ion
                          of 2/14/89. (attached copies of documents) (ent.3/29/89)  LCJ
